Citation Nr: 1045116	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-37 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

Entitlement to an increased rating for degenerative joint 
disease/degenerative disc disease of the lumbar spine, rated as 
10 percent disabling prior to April 20, 2006, as 20 percent 
disabling from April 20, 2006, to December 20, 2006, and as 40 
percent disabling since December 20, 2006.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale




INTRODUCTION

The Veteran had essentially continuous active service from 
February 1953 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The Board 
remanded these claims for additional development in February 2008 
and February 2009.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 20, 2006, the Veteran's lumbar 
spine disability was manifested by no worse than flexion to 70 
degrees, extension to 45 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 40 degrees, and right lateral rotation to 35 degrees.  
There was no evidence of abnormal gait or spinal contour, nor 
were there any any incapacitating episodes.  There was x-ray 
evidence of arthritis.  Ankylosis was not shown.   

2.  For the period from April 20, 2006, to December 20, 2006, the 
Veteran's lumbar spine disability was manifested by 10 degrees 
flexion due to pain on repetitive motion.  There was x-ray 
evidence of arthritis.  Ankylosis was not shown.  

3.  For the period since December 20, 2006, the Veteran's lumbar 
spine disability has been manifested by no worse than 4 degrees 
flexion, 0 degrees extension, 8 degrees right lateral flexion, 5 
degrees left lateral flexion, and 4 degrees lateral rotation 
bilaterally.  It has not been productive of any incapacitating 
episodes.  There is x-ray evidence of arthritis.  There is 
unfavorable ankylosis of part of the lumbar spine but no 
ankylosis of the entire lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling 
for a lumbar spine disability have not been met prior to April 
20, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 
5239, 5243 (2010).

2.  The criteria for a 40 percent rating for a lumbar spine 
disability have been met for the period from April 20, 2006, to 
December 20, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5236, 
5237, 5238, 5239, 5243 (2010).

3.  The criteria for a rating in excess of 40 percent disabling 
for a lumbar spine disability have not been met for the period 
since December 20, 2006.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5236, 5237, 5238, 5239, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010). 

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2010).  The guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).   

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2010).  For the purpose of rating disability from arthritis, the 
lumbar vertebrae are considered groups of minor joints.  
38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation of motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010 (2010).  Diagnostic Code 5010, 
used for rating traumatic arthritis, directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, DC 5003 (2010).  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, DC 5003 (2010).  In the 
absence of limitation of motion, X- ray evidence of arthritis 
involving two or more major joints or two or more minor joint 
groups, will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving two 
or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003, Note 1 (2010).  In this case, even though there 
is x-ray evidence of arthritis in the lumbar spine, the Veteran 
is already in receipt of compensable ratings for his lumbar spine 
disability for all periods of consideration under appeal.  
Therefore, increased ratings for the Veteran's lumbar spine 
disability are not warranted under the diagnostic criteria for 
arthritis.    

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease provides for evaluation of 
disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The code for intervertebral disc syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever results in the higher rating when all disabilities are 
combined.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5242, 5243 (2010).  
Rating under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes requires evidence to show 
incapacitating episodes, which are defined as periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
require bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1) 
(2010).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2010).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).  

Private medical records include an October 2002 note that showed 
that the Veteran had tenderness over the right L5 facet joint and 
along the margin of the sacroiliac joint.  The physician noted 
arthritic lipping of the sacrum margin.  

On VA examination in January 2004, the Veteran reported constant 
and throbbing pain in his low back.  He reported the intensity of 
pain as a three to four on a scale to ten.  He also reported 
flare-ups that lasted for two to three hours and were rated as a 
six to eight on the pain scale.  He stated that flare-ups 
depended on activities and reported that he had to stop 
activities during flare-ups for several hours.  He denied bladder 
complaints, fever, malaise, and visual problems.  He reported 
experiencing erectile dysfunction for the past four years.  The 
Veteran walked without the assistance of a cane, crutches, or 
walker.  He was issued a brace by his primary care physician 15 
years ago but no longer utilized it.  He could walk half a mile 
on stable, even surfaces.  He reported a history of falls due to 
imbalance associated with flare-ups.  

Physical examination revealed right lumbar spasm and asymmetry of 
the thoracolumbar spine.  Range of motion showed forward flexion 
to 70 degrees, extension to 45 degrees, left lateral flexion to 
30 degrees, right lateral flexion to 30 degrees, left lateral 
rotation to 40 degrees, and right lateral rotation to 35 degrees.  
All ranges of motion except for extension were noted to produce 
pain.  The Veteran had no postural fixed deformities.  An x-ray 
showed significant disc space narrowing with vacuum disc at L5-S1 
with symptomatic discomfort and imbalance.

Private medical records dated from February 2004 to March 2006 
include a February 2004 MRI which revealed degeneration of the 
L5-S1 disc with narrowing of the disc space and loss of normal 
signal.  There was circumferential bulging of the annulus but no 
evidence of a focal protrusion to suggest a disc protrusion.  
There were also mild degenerative changes at L4-L5 with slight 
narrowing of the disc space and bulging of the annulus.  The 
impression was degeneration of the lower two lumbar discs with 
the changes most severe at the L5-S1 level.  Lumbar disc 
protrusion was not demonstrated.  A December 2005 x-ray also 
revealed severe narrowing of the L5-S1 disc space with facet 
arthropathy.  A March 2006 note revealed that the Veteran had a 
rechargeable advanced neuromodulation system spinal cord 
stimulator in place.  

At an April 2006 VA examination, the Veteran denied urinary 
incontinence, frequency, and urgency but reported intermittent 
erectile dysfunction.  He further denied fecal incontinence, 
visual dysfunction, falls, dizziness, unsteadiness, urinary 
retention, and obstipation.  He reported constant numbness and 
paresthesias and weekly leg or foot weakness.  He had flare-ups, 
moderate fatigue, severe decreased motion, severe lumbar 
stiffness, and severe lumbar weakness.  The Veteran complained of 
mild lumbar spasms and moderate daily lumbar pain that radiated 
down both legs.  The examiner found intervertebral disc syndrome 
at L5-S1 with bilateral numbness, tingling, and toe pains.  There 
was no evidence of abnormal spinal curvatures, ankylosis, spasms, 
atrophy, guarding, tenderness, or weakness.  Range of motion was 
as follows:  flexion was to 40 degrees, extension was to 0 
degrees, left and right lateral flexion was to 10 degrees, and 
left and right lateral rotation was to 10 degrees.  There was 
additional loss of motion with repetitive use due to pain that 
showed flexion from 0 to 10 degrees and left and right lateral 
flexion to 0 degrees.  

Post-service medical records dated from April 2006 to December 
2006 show that the Veteran received treatment for chronic back 
pain, lumbar radiculopathy, and severe peripheral neuropathy.  
The Veteran denied any problems with his bladder and bowels and 
also denied having fever or chills.  He was found to have pain 
with flexion and lateral bending.  

In a December 2006 VA examination, the Veteran reported a history 
of fatigue, decreased motion, stiffness, weakness, and spasms.  
He denied pain but reported severe, weekly flare-ups that lasted 
three to seven days.  He further reported 11 incapacitating 
episodes in the last 12 months with greater frequency in the past 
six months.  He reported the duration of the episodes as being 
three days but stated that they had since increased to six days.  
He reported left and right foot dragging, urinary frequency of 
less than one hour, obstipation, erectile dysfunction, numbness, 
paresthesias, leg or foot weakness, falls, and unsteadiness.  He 
exhibited spasm, guarding, pain with motion, tenderness, and 
weakness.  The examiner noted that the muscle spasm, localized 
tenderness, and guarding were not severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  The Veteran's 
posture was stooped, and his gait was described as antalgic, 
ataxic, and waddling with intermittent foot drop.  He had 
kyphosis and lumbar flattening.  There was no evidence of gibbus, 
list, lumbar lordosis, scoliosis, or reverse lordosis.  Range of 
motion was as follows:  flexion was from 0 to 10 degrees, 
extension was to 0 degrees, right lateral flexion was from 0 to 7 
degrees, left lateral flexion was to from 0 to 5 degrees, and 
lateral rotation was from 0 to 4 degrees.  The examiner noted 
that the Veteran exhibited pain on active motion.  The examiner 
also noted that from the onset of range of motion, there was 
severe pain in the entire lumbar area, mostly along the spine, 
and severe pain in bilateral paraspinous muscles as well as pain 
into the right buttock.  The Veteran was found to have diffusely 
slightly decreased muscle tone and some diffuse symmetric muscle 
atrophy.  Sensory examination of the spine was normal, but there 
was sensory loss in the lower extremities from the knees on down.  
Ankle jerk was absent, left knee jerk was hypoactive, and right 
knee jerk was normal.  The examiner also found unfavorable 
ankylosis in part of the thoracolumbar spine.  The diagnosis was 
degenerative disc disease of the lumbar spine with bilateral 
lower extremity radiculopathy (peripheral neuropathy).  The 
examiner noted an increase in the bilateral lower extremity 
condition and decreased strength of the lower extremities.  The 
examiner further noted a severe effect on the Veteran's daily 
activities, including chores, shopping, exercise, and recreation.    

Private medical records dating from June 2004 to July 2008 show 
that the Veteran complained of chronic back pain with numbness, 
tingling, and burning with weakness in the lower extremities.  In 
June 2007, the Veteran had a permanent implantation of an 
infusion pump.  The postoperative diagnosis was chronic 
unretractable pain secondary to neuropathy combined with 
intervertebral disc disruption.  

On VA examination in June 2008, the Veteran reported that he used 
two forearm crutches for walking and stated that he always used 
the crutches.  He stated that he was unable to stand for more 
than a few minutes and was unable to walk for more than a few 
yards.  His gait was described as ataxic with poor propulsion.  

At a May 2009 VA examination, the Veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms, and pain.  
He described the lumbar pain as a constant, moderate, and 
stabbing type of pain that occurred daily.  He also described 
radiation of pain down the bilateral legs to the toes.  He 
reported severe flare-ups that occurred weekly and lasted for 
hours.  He stated that he had five incapacitating episodes in the 
past 12 month period that lasted two to three days.  The Veteran 
reported urinary frequency, nocturia, fecal leakage, obstipation, 
erectile dysfunction, numbness, paresthesias, leg or foot 
weakness, falls, and unsteadiness, but the examiner found that 
these neurological symptoms were unrelated to his lumbar spine 
disability and were instead due to a bilateral knee condition and 
neuropathy in the feet below the ankles.  The examiner noted that 
only the numbness and tingling that the Veteran experienced were 
due to his back disability.    

Physical examination revealed a normal posture and head position.  
The Veteran's gait was described as stiff-backed, stiff-kneed, 
and wide-based antalgic.  There was evidence of lumbar 
flattening.  There was no evidence of gibbus, kyphosis, list, 
lumbar lordosis, scoliosis, reverse lordosis, or thoracolumbar 
spine ankylosis.  There was evidence of pain with motion, 
tenderness, and weakness.  There was no evidence of spasm, 
atrophy, or guarding.  The examiner noted that the muscle spasm, 
localized tenderness, or guarding was not severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  
Sensory examination of the spine was normal.  Sensory examination 
of the lower extremities was normal with the exception of absent 
vibration.  Knee jerk and right ankle jerk were hypoactive while 
left ankle jerk was absent.  Lasegue's sign was positive 
bilaterally.      

Range of motion was as follows:  flexion was from 0 to 6 degrees, 
extension was from 0 to 6 degrees, left lateral flexion was from 
0 to 10 degrees, right lateral flexion was from 0 to 10 degrees, 
left lateral rotation was from 0 to 15 degrees, and right lateral 
rotation was from 0 to 25 degrees.  There was objective evidence 
of pain on active range of motion and after repetitive motion.  
Range of motion after repetitive motion was as follows:  flexion 
was from 0 to 4 degrees, extension was from 0 to 4 degrees, left 
lateral flexion was from 0 to 6 degrees, right lateral flexion 
was from 0 to 8 degrees, left lateral rotation was from 0 to 13 
degrees, and right lateral rotation was from 0 to 23 degrees.    

CT scan revealed mild to moderate multilevel degenerative changes 
of the lumbar spine, worst at L4-L5 and L5-S1.  The examiner 
diagnosed the Veteran with degenerative joint 
disease/degenerative disc disease of the lumbar spine.  The 
examiner noted a severe impact on the Veteran's daily activities, 
including chores, shopping, exercise, recreation, traveling, 
bathing, and driving.  The examiner also found that the Veteran 
was prevented from participating in sports.  

Prior to April 20, 2006

For the period under consideration, the Veteran's lumbar spine 
disability has been rated as 10 percent disabling.  

Under the criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 20 percent 
is warranted if there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumber spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 5239, 5243 (2010).  On 
VA examination in January 2004, range of motion testing indicated 
forward flexion to 70 degrees, extension to 45 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 30 
degrees, left lateral rotation to 40 degrees, and right lateral 
rotation to 35 degrees.  All ranges of motion except for 
extension were noted to produce pain.  The Veteran had no 
postural fixed deformities.  There was no evidence that the 
Veteran's forward flexion of the thoracolumbar spine was greater 
than 30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumber spine was not greater than 
120 degrees; or, there was muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, 
the Board finds that the schedular criteria of DCs 5236, 5237, 
5238, 5239, and 5243 cannot serve as a basis for an increased 
rating.  

In evaluating whether DC 5243, pertaining to intervertebral disc 
syndrome, would entitle the Veteran to a higher rating, the Board 
notes that under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a higher rating of 20 
percent is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  On VA examination in 
January 2004, the Veteran did not report any incapacitating 
episodes of his lumbar spine disability, and there was no 
evidence of incapacitating episodes as defined by VA regulation.  
Thus, the Board finds that the Veteran is not entitled to an 
increased rating based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating if his chronic orthopedic and 
neurological manifestations are evaluated separately and combined 
with all other disabilities.

Turning first to the orthopedic manifestations, on VA examination 
in January 2004, range of motion testing indicated forward 
flexion to 70 degrees, extension to 45 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 30 degrees, left 
lateral rotation to 40 degrees, and right lateral rotation to 35 
degrees.  All ranges of motion except for extension were noted to 
produce pain.  The Veteran had no postural fixed deformities.  
Those orthopedic manifestations would not warrant a rating in 
excess of 10 percent under the general rating formula.  The 
requirement for a higher rating under the general rating formula, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumber spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, is not demonstrated.  
38 C.F.R. § 4.71a, DC 5243 (2010).  

The Veteran complained of some neurological abnormalities related 
to his lumbar spine disability, and the Board notes that in an 
August 2006 rating decision, the RO granted separate 10 percent 
ratings for peripheral neuropathy of the right and left lower 
extremities, effective October 28, 2004.  Thus, the Board finds 
that the matter of separate ratings for the neurological 
manifestations of the Veteran's lumbar spine disability are not 
for consideration here because the Veteran is already in receipt 
of ratings for neurological disabilities related to his low back 
disability.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability warrants no more than a 10 
percent rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

From April 20, 2006, to December 20, 2006

For the period under consideration, the Veteran's lumbar spine 
disability has been rated as 20 percent disabling.  

Under the criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 40 percent 
is warranted if there is forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 
5239, 5243 (2010).  On VA examination in April 2006, the Veteran 
had 40 degrees flexion, 0 degrees extension, and 10 degrees 
lateral flexion and rotation bilaterally.  There was additional 
loss of motion with repetitive use due to pain that showed 10 
degrees flexion and 0 degrees left and right lateral flexion.  
There was no evidence of any ankylosis of the lumbar spine.  
Although there was no evidence of flexion of the lumbar spine to 
30 degrees or less on normal range of motion testing, the Board 
is required to consider the effect of pain and weakness when 
rating a service-connected disability on the basis of limitation 
of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board has considered the Veteran's 
complaints of pain, as well as all evidence of record related to 
limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion.  The evidence 
shows that on repetitive use, the Veteran had additional loss of 
motion to 10 degrees flexion due to pain.  Therefore, giving the 
Veteran the benefit of the doubt, the Board finds that the 
preponderance of the evidence shows that the Veteran's lumbar 
spine disability meets the requirements for an increased 40 
percent rating for the period under consideration.  An increased 
50 percent rating for the Veteran's lumbar spine disability is 
not warranted, as there is no evidence of any unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
DCs 5236, 5237, 5238, 5239, 5243.    

In sum, the weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability warrants an increased 40 
percent rating for the period under consideration.  The benefit 
of the doubt rule has been taken into consideration, and the 
appeal must be granted for the period under consideration.  38 
U.S.C.A. § 5107(b) (West 2002).   

Since December 20, 2006

For the period under consideration, the Veteran's lumbar spine 
disability has been rated as 40 percent disabling.  

Under the criteria delineated in the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 50 percent 
is warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 5236, 5237, 5238, 
5239, 5243 (2010).  On VA examination in December 2006, the 
Veteran had 10 degrees flexion, 0 degrees extension, 7 degrees 
right lateral flexion, 5 degrees left lateral flexion, and 4 
degrees lateral rotation bilaterally.  The examiner noted that 
the Veteran exhibited pain on active motion.  The examiner also 
found unfavorable ankylosis in part of the thoracolumbar spine.  
At a May 2009 VA examination, the Veteran had 6 degrees flexion, 
0 degrees extension, 10 degrees lateral flexion bilaterally, 15 
degrees left lateral rotation, and 25 degrees  right lateral 
rotation.  There was objective evidence of pain on active range 
of motion and after repetitive motion.  Range of motion after 
repetitive motion was as follows:  4 degrees flexion, 0 degrees 
extension, 6 degrees left lateral flexion, 8 degrees right 
lateral flexion, 13 degrees left lateral rotation, and 23 degrees 
right lateral rotation.  There was no evidence of any ankylosis 
of the spine.  Although the December 2006 VA examiner found 
unfavorable ankylosis on examination, it was noted that there was 
only unfavorable ankylosis in part of the spine and not the 
entire lumbar spine, as is required for a 50 percent rating.  
Therefore, the Board finds that the schedular criteria of DCs 
5236, 5237, 5238, 5239, and 5243 cannot serve as a basis for an 
increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 
higher rating of 60 percent is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  On VA examination in 
December 2006, the Veteran reported having suffered 11 
incapacitating episodes in the last 12 months that had initially 
lasted 3 days but had since increased to six days.  At a May 2009 
VA examination, the Veteran reported having 5 incapacitating 
episodes during the past 12 months that lasted two to three days.  
While the Veteran reported 11 incapacitating episodes at his 
December 2006 VA examination that lasted from 3 to 6 days, there 
was no evidence of incapacitating episodes as defined by VA 
regulation.  The evidence does not show treatment and bed rest 
prescribed by a physician for at least six weeks during any 12-
month period during the period under consideration.  Thus, the 
Veteran is not entitled to an increased rating based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based on 
incapacitating episodes, it is necessary to determine whether he 
is entitled to a higher rating if his chronic orthopedic and 
neurological manifestations are evaluated separately and combined 
with all other disabilities.

Turning first to the orthopedic manifestations, on VA examination 
in December 2006, the Veteran had 10 degrees flexion, 0 degrees 
extension, 7 degrees right lateral flexion, 5 degrees left 
lateral flexion, and 4 degrees lateral rotation bilaterally.  The 
examiner noted that the Veteran exhibited pain on active motion.  
The examiner also found unfavorable ankylosis in part of the 
thoracolumbar spine.  At a May 2009 VA examination, the Veteran 
had 6 degrees flexion, 0 degrees extension, 10 degrees lateral 
flexion bilaterally, 15 degrees left lateral rotation, and 25 
degrees  right lateral rotation.  There was objective evidence of 
pain on active range of motion and after repetitive motion.  
Range of motion after repetitive motion was as follows:  4 
degrees flexion, 0 degrees extension, 6 degrees left lateral 
flexion, 8 degrees right lateral flexion, 13 degrees left lateral 
rotation, and 23 degrees right lateral rotation.  There was no 
evidence of any ankylosis of the spine.  Although the December 
2006 VA examiner found unfavorable ankylosis on examination, it 
was noted that there was only unfavorable ankylosis in part of 
the spine and not the entire lumbar spine, as is required for a 
50 percent rating.  Those orthopedic manifestations do not 
warrant a rating in excess of 40 percent under the general rating 
formula.  The requirement for a higher rating under the general 
rating formula, unfavorable ankylosis of the entire thoracolumbar 
spine, is not demonstrated.  38 C.F.R. § 4.71a, DC 5243 (2010).  

The Veteran was treated for degenerative disc disease of the 
lumbar spine with bilateral lower extremity radiculopathy as well 
as chronic unretractable pain secondary to neuropathy combined 
with intervertebral disc disruption during this period of time.  
However, the Board notes that in a June 2009 rating decision, the 
RO increased the separate disability ratings from 20 to 60 
percent disabling for peripheral neuropathy of the right and left 
lower extremities, effective April 29, 2008.  Thus, the Board 
finds that the matter of separate ratings for the neurological 
manifestations of the Veteran's lumbar spine disability are not 
for consideration here because the Veteran is already in receipt 
of ratings for neurological disabilities related to his low back 
disability.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
Veteran's complaints of pain, as well as all evidence of record 
related to limitation of motion, weakened motion, excess motion, 
incoordination, fatigability, and pain on motion, in determining 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's lumbar spine disability warrants no more than a 40 
percent rating for the period under onsideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

Extraschedular Rating

The issue of an extraschedular rating was also considered in this 
case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

There is no showing of an exceptional disability picture and the 
level of disability and symptomatology are contemplated by the 
rating criteria.  The Veteran has limitation of motion, pain 
(including radiating pain), and aching, which are all 
contemplated by the rating schedule and the assigned evaluations.  
While the Veteran's service-connected disability does cause 
impairment in chores, shopping, exercise, recreation, and sports, 
such impairment has not resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, nor has it necessitated 
frequent periods of hospitalization.  Moreover, the Veteran was 
granted total disability based on individual unemployability in a 
rating decision dated in June 2009.  The Board therefore finds 
that the impairment resulting from the Veteran's degenerative 
joint disease/degenerative disc disease of the lumbar spine is 
appropriately compensated by the currently assigned schedular 
rating.  Referral by the RO to the Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the 
Veteran of how VA determines disability ratings and effective 
dates should also be provided.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  The Veteran was provided 
compliant notices in January 2004 and March 2006.  The March 2006 
letter was followed by way of a readjudication of the claim in a 
rating decision of August 2006.

In February 2008 and February 2009, the Board remanded the case 
for further development.  As previously discussed above, the 
Board finds that the agency of original jurisdiction (AOJ) 
substantially complied with the remand orders and no further 
action is necessary in this regard.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002).  Additional VA treatment records 
were associated with the claims folder and the Veteran was 
accorded several VA examinations on remand.  

The Board further finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Service treatment records as well as VA and private treatment 
records have been obtained and associated with the claims file.  
The Veteran was afforded multiple VA examinations, the reports of 
which are of record.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes 
that VA has satisfied both duties to notify and assist.  
Accordingly, the Board concludes that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the Veteran 
under Bernard, 4 Vet. App. 384.





ORDER

A rating in excess of 10 percent prior to April 20, 2006, for a 
lumbar spine disability is denied.  

A 40 percent rating from April 20, 2006, to December 20, 2006, 
for a lumbar spine disability is granted.  

A rating in excess of 40 percent as of December 20, 2006, for a 
lumbar spine disability is denied.  



____________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


